Citation Nr: 0710531	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-38 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of basic eligibility for nonservice-
connected disability pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  The Board observes that the veteran 
initially requested a hearing; however, he withdrew his 
request for any hearing in correspondence dated March 2006.

The Board notes that the veteran filed numerous claims in his 
VA Form 21-526 received in August 2003.  One such claim is 
the veteran's contention that his pre-existing right index 
finger medical disability was aggravated by his military 
training.  Seeing as this issue has not yet been adjudicated, 
the Board refers it to the RO for consideration.


FINDINGS OF FACT

1. The veteran served on active duty in the U.S. Armed Forces 
for twenty-seven days from September 22 to October 18, 1966, 
when he was discharged due to a physical disability existing 
prior to enlistment.  

2. The veteran's request to reopen the issue of basic 
eligibility for nonservice-connected disability pension was 
denied by final administrative determination dated in January 
1995.  

3. Additional evidence pertaining to pension eligibility 
received since January 1995 is cumulative or redundant of the 
evidence previously of record; and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
previously denied claim seeking to establish basic 
eligibility for nonservice-connected disability pension based 
upon 90 or more days of wartime service.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.156 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  In other words, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.

After careful review of the claims folder, the Board finds 
that the veteran was not provided all necessary and proper 
VCAA notice.  However, the Board finds such error to be 
nonprejudicial to the veteran for the reasons discussed 
below, and concludes that it may therefore proceed with 
review of this claim.

A September 2003 letter notified the veteran of the evidence 
and information necessary to establish entitlement to his 
underlying claim to nonservice-connected pension benefits.  
This letter also notified him of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

However, neither the September 2003 letter, nor any other 
correspondence, provided notice regarding what constituted 
new and material evidence, the basis for the previous denial, 
and what evidence and information was necessary to reopen his 
claim.  Nevertheless, the Board finds that the veteran is not 
prejudiced by this lack of notice because the evidence of 
record demonstrates that he had actual knowledge of all this 
information.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
121 (2005); rev'd on other grounds, Mayfield v. Nicholson, 
444 F. 3d 1328 (Fed. Cir. 2006) (VA can demonstrate that a 
notice defect is not prejudicial if it can be demonstrated ... 
that any defect in notice was cured by actual knowledge on 
the part of the appellant).  In this regard, the Board 
observes that the veteran's representative clearly stated the 
standard for new and material evidence in the March 2007 
informal hearing presentation.  Moreover, the veteran's 
representative also asserted that his claim should be 
reopened because the veteran had submitted evidence that he 
had additional service which would increase his total active 
duty service to more than the requisite 90 days.  The Board 
finds that the content of these statements clearly 
demonstrate that the veteran had actual knowledge of why his 
previous claim was denied, what evidence was necessary to 
reopen his previously denied claim, and what constituted new 
and material evidence.

The Board notes that the September 2003 letter was sent to 
the veteran prior to the March 2004 rating decision.  VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

After careful review of the record the Board also finds that 
the there has been substantial compliance with the assistance 
provisions set forth in the law and regulations.  The 
veteran's service medical records are associated with the 
claims folder, as well as his DD-214.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  Since there 
is no additional and pertinent information to dispute the 
veteran's service dates, further development would serve no 
useful purpose.  See 38 C.F.R. § 3.159(d)(1).  

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  The Board is therefore 
satisfied that VA has fulfilled its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources are not warranted.

Analysis

As pertinent to the present appeal, a nonservice-connected 
pension disability is only legally available to veterans with 
90 or more days of wartime active military service.  38 
U.S.C.A. § 1521(j)(1).  Furthermore, for the purposes of the 
present appeal, "active military service" essentially means 
service on active duty in the U.S. Armed Forces.  See 38 
U.S.C.A. § 101(24)(A).  The appellant has always based his 
claim to a nonservice-connected disability pension upon his 
alleged wartime service on active duty for 90 or more days.  
He has never alleged, and the evidence does not support, his 
entitlement to a nonservice-connected disability pension 
under any of the alternative service requirements set forth 
at 38 U.S.C.A. § 1521(j).  In this regard, the veteran has 
not alleged any periods of service prior to or subsequent to 
the period discussed below.  Additionally, the service 
department has certified that the veteran was discharged from 
active service on October 18, 1966, due to a physical 
disability existing prior to enlistment; he was not 
discharged due to a service-connected disability.  See 38 
U.S.C.A. § 1521(j)(2).  

The veteran served on active duty in the U.S. Armed Forced 
for twenty-seven days from September 22 to October 18, 1966, 
when he was discharged due to a physical disability existing 
prior to enlistment.  His application for a nonservice-
connected disability pension was initially denied in December 
1989 because he had less than the requisite 90 days of active 
duty service.  He did not file an appeal, and this 
determination is final.  He filed to reopen his claim of 
entitlement to a nonservice-connected disability pension in 
October 1994 alleging that he entered service under delayed 
enlistment.  In an administrative decision dated January 
1995, the RO denied the veteran's request to reopen the issue 
of basic eligibility for a nonservice-connected disability 
pension because any time between the veteran's enlistment and 
entry into service would not be considered active duty.  
Therefore, such evidence was not material.  He did not file 
an appeal of the January 1995 denial; thus, it became final.  

The veteran has once again filed a request to reopen his 
claim of entitlement to a nonservice-connected disability 
pension.  Generally, a claim which has been denied in an 
unappealed RO decision or an unappealed Board decision may 
not thereafter be reopened and allowed.  38 U.S.C.A. §§ 
7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See also 38 C.F.R. 
§ 3.156.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

New evidence pertaining to pension eligibility received since 
January 1995 consists of the veteran's repeated assertions 
that the time between his enlistment in May 1966 and his 
entry into service on September 22, 1966, should be counted 
as active duty service.  If this time is included, the 
evidence demonstrates that he served on active duty for 90 or 
more days during wartime.  The Board observes that these 
statements are cumulative of his prior assertions on this 
subject.  Furthermore, as previously stated by the RO, this 
time, which is noted as "other service" on his DD-214, does 
not qualify as active duty service.  See 38 C.F.R. § 3.6.  
Thus, the service department's certification in January 1995 
that the appellant does not have 90 days of credible service 
remains controlling, and the Board concludes that new and 
material evidence has not been submitted to reopen the 
previously denied claim seeking to establish basic 
eligibility for a nonservice-connected disability pension.  
Accordingly, this appeal will be denied.  


ORDER

The veteran's request to reopen the issue of basic 
eligibility for nonservice-connected disability pension is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


